DETAILED ACTION
This office action is in response to the correspondence filed on 06/03/2019. This application is a 371 National Stage of 371 of PCT/US2019/030811. Claims 1-20 are still pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Marano et al. (US Pub. No. 2012/0030187 A1) discloses a system for tracking digital content objects. While Marano discloses receiving a request by a user to download a document, determining whether to permit the request by comparing a user security parameter with the document security parameter; and if the request to download is permitted based on the determination, then modifying the document by embedding a security tag, and providing the user with the modified document, it fails to disclose storing an electronic document on a cache server responsive to validation of the electronic document, loading the electronic document in an iframe after a request to access the electronic document, selecting, based on an indication of a tag coded with a markup language in the electronic document identified by a runtime component, a data value, generating a prompt comprising the data value; responsive to an input to the prompt, and providing the data value to the runtime component to cause the runtime component to execute an action with the data value via the electronic document as described in the claims.

Jhawaret al. (US Pub. No. 2018/0181264 A1) discloses context based content navigation for wearable display. While Jhawaret discloses loaded content with digital tags, a context is determined for a display device, and based on the determined context, a digital tag can be presented to a user for selection, a command can be received to select the digital tag or perform an action associated with the digital tag, it fails to disclose storing an electronic document on a cache server responsive to validation of the electronic document, loading the electronic document in an iframe after a request to access the electronic document, selecting, based on an indication of a tag coded with a markup language in the electronic document identified by a runtime component, a data value, generating a prompt comprising the data value; responsive to an input to the prompt, and providing the data value to the runtime component to cause the runtime component to execute an action with the data value via the electronic document as described in the claims.
Anne-Marie, et al. et al. (NPL - "XML as standard for communicating in a document-based electronic patient record: a 3 years experiment." International journal of medical informatics 70.2-3 (2003): 109-115.) discloses XML as standard for communicating in a document-based electronic patient record. While Anne-Marie discloses implementation of the use of XML for the electronic patient record (EPR) and as a format for the exchange of structured messages with the use of content tags, it fails to disclose storing an electronic document on a cache server responsive to validation of the electronic document, loading the electronic document in an iframe after a request to access the electronic document, selecting, based on an indication of a tag coded with a markup language in the electronic document identified by a runtime component, a data value, generating a prompt comprising the data value; responsive to an input to the prompt, and providing the data value to the runtime component to cause the runtime component to execute an action with the data value via the electronic document as described in the claims.
Therefore, the pending claims are allowed as the prior art of record does not disclose all the features including storing an electronic document responsive to validation of the electronic document, loading the electronic document in an iframe after a request to access the electronic document, selecting, based on an indication of a tag, etc. to execute an action with the data value via the electronic document as described in the claims; nor would it have been obvious to one of ordinary skill in the art to further modify the prior art to include all of the deficient features, as set forth in the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed references disclose relevant inventions of secure content request and content delivery.
Crocker; Steven Toye et al. (US 7930756 B1) 
Danziger; Joshua et al. (US 20180232394 A1) 
Marshall; Bradley E. et al. (US 8904009 B1) 
Marukawa; Kazuyuki (US 7941745 B2)
Please see PTO-892. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KA SHAN CHOY/Examiner, Art Unit 2435    

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435